Citation Nr: 0918009	
Decision Date: 05/13/09    Archive Date: 05/21/09

DOCKET NO.  01-05 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hearing loss, to 
include as due to undiagnosed illness.  

2.  Entitlement to service connection for an eye disorder, 
claimed as loss of vision, to include as due to undiagnosed 
illness.  

3.  Entitlement to service connection for headaches, to 
include as due to undiagnosed illness.  

4.  Entitlement to service connection for hypertension 
claimed as a cardiovascular disorder, to include as due to 
undiagnosed illness.  

5.  Entitlement to service connection for degenerative 
arthritis of multiple joints, claimed as a skeletal disorder, 
to include as due to undiagnosed illness.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran served on active duty from November 1990 to May 
1991.  He also had unverified periods of service in the 
National Guard.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.

In May 2003, the Board found that new and material evidence 
had not been received for service connection for the issues 
listed on the first page of this decision.  The Veteran 
appealed that determination to the United States Court of 
Appeals for Veterans Claims (Court), and in a March 2006 
Order, the Court vacated the Board decision and remanded the 
claim back to the Board for readjudication.  The Court found 
that the proper issues before the Board are those listed on 
the first page of this decision and that readjudication based 
on those issues was required.

In November 2007, the Board granted service connection for a 
skin disorder and for spruce colitis, and remanded the 
remaining issues to the RO for additional development.  The 
case has returned to the Board and is ready for further 
review.  

The issue of entitlement to service connection for 
degenerative arthritis of multiple joints, claimed as a 
skeletal disorder, to include as due to undiagnosed illness 
is  addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has been diagnosed with mild hearing loss; 
his hearing loss is not of such severity to meet VA standards 
for disability.    

2.   The Veteran has been diagnosed as having eye disorders 
of refractive error, pteryrium and conjunctivitis; the 
currently diagnosed conjunctivitis is reasonably related to 
service.  

3.  The Veteran's diagnosed headaches have not been related 
to his period of service.

4.  The Veteran's hypertension was not manifested in service, 
or within the first post-service year, and is unrelated to 
service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for hearing loss, to 
include as due to undiagnosed illness, have not been met.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1117, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.317, 3.385 (2008).

2.  The criteria for service connection for conjunctivitis 
have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, (2008).

3.  The criteria for headaches, to include as due to 
undiagnosed illness have not been met.  38 U.S.C.A. §§ 1110, 
1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.317 
(2008).

4.  The criteria for service connection for hypertension, 
claimed as a cardiovascular disorder) due to an undiagnosed 
illness have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1117, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.317 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service- 
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

In the instant case, the RO sent the Veteran a timely notice 
letter dated in March 2001 that addressed all of these notice 
elements.  

With respect to the Dingess requirements, the Veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claims for service connection.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

VA must also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2008).  

Service treatment records have been obtained.  VA treatment 
records are also on file.  VA examinations have been 
conducted and medical opinions have been given.  While the 
Veteran's representative has argued that the opinions offered 
in VA examinations conducted in May 2008 were not responsive 
to the Board's request in its remand, the Board finds that a 
remand for additional examinations and opinions is not 
necessary.  As to the audiology examination, the Veteran's 
testing shows that he does not have hearing loss by VA 
standards thus an opinion regarding etiology could not assist 
the Veteran in his claim.  As to the neurological 
examination, the examiner reported that the absence of 
evidence resulted in his not being able to render an opinion 
without resorting to speculation.  The Board's mandates were 
properly addressed to the extent possible.  In light of the 
foregoing, the Board is satisfied that all relevant facts 
have been adequately developed to the extent possible.  No 
further assistance to the Veteran in developing the facts 
pertinent to the issues on appeal is required to comply with 
the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. 
§ 3.159.

In this case, as to the issue of entitlement to service 
connection for an eye disorder, the Board is granting in full 
the benefit sought on appeal.  Accordingly, assuming, without 
deciding, that there was any error with respect to either the 
duty to notify or the duty to assist, such error was harmless 
and need not be further considered.  

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service, and for some disorders manifested within 
the first post service year.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).  Hypertension and organic disease of the 
nervous system may be presumed to have been incurred in 
service if it is manifest to a degree of 10 percent within 
one year of discharge from service. 38 U.S.C.A. §§ 1101, 
1110, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2008).  Generally, to prove service connection, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999). 

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c) (2008).

Service connection may be established for a Persian Gulf 
Veteran who exhibits objective indications of chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2011.  38 C.F.R. §3.317(a)(1) (2008).  

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws in the United States.  38 C.F.R. § 
3.317(a)(2-5) (2008).

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to: fatigue, 
signs or symptoms involving the skin, headache, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b) (2008).

Compensation shall not be paid under 38 C.F.R. § 3.317 if (1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; or (2) there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the Veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) there is affirmative evidence that the 
illness is the result of the Veteran's own willful misconduct 
or the abuse of alcohol or drugs.  Id. at (c).

During the pendency of this appeal, the law affecting 
compensation for disabilities occurring in Persian Gulf War 
Veterans was amended.  See 38 U.S.C.A. §§ 1117, 1118 (West 
2002).  These changes became effective on March 1, 2002.  
Essentially, these changes revised the term "chronic 
disability" to "qualifying chronic disability," and included 
an expanded definition of "qualifying chronic disability" to 
include (a) an undiagnosed illness, (b) a medically 
unexplained chronic multi-symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms, or (c) any 
diagnosed illness that the Secretary determines, in 
regulations, warrants a presumption of service connection.  
38 U.S.C.A. § 1117(a)(2)(B) (West2002).  

Although the Veteran has claimed entitlement to service 
connection to include as due to undiagnosed illness, and 
while he had service in the Persian Gulf from January 14, 
1991 to April 27, 1991, to the extent that these claims are 
for undiagnosed illness, if a diagnosed illness is 
identified, such claims have no legal entitlement.  38 
U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2008); see 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The Veteran 
has been diagnosed as having refractive error of the eye, 
conjunctivitis, pterygium, tension headaches, hypertension, 
degenerative arthritis, osteoarthritis, osteopenia, and 
hearing loss.  Accordingly, those conditions are not, by 
definition, a manifestation of undiagnosed illness.  Service 
connection under section 3.317 is available only for 
undiagnosed illnesses attributable to Southwest Asia service 
during the Persian Gulf War, i.e., those illnesses which "by 
history, physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis."  38 U.S.C.A. § 
1117 and 38 C.F.R. § 3.317.  

Hearing Loss

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent. 38 C.F.R. § 3.385.

The Court citing Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992), stated in Hensley 


v. Brown, 5 Vet. App. 155 (1993), that it has held that the 
above regulation, although prohibiting an award of service 
connection where audiometric test scores are within 
established limits, does not prevent a Veteran from 
establishing service connection on the basis of post-service 
evidence of hearing loss related to service when there were 
no audiometric scores reported at separation from service.  
In the Hensley decision, the Court also indicated that the 
threshold for normal hearing was from 0 to 20 decibels, and 
that higher threshold levels revealed some degree of hearing 
loss.  Id. at 157 (citing CURRENT MEDICAL DIAGNOSIS & 
TREATMENT 110-11 (Stephen A. Schroeder et. al eds., 1988)).

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria. Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

The Veteran's service treatment records show no complaint or 
treatment for hearing loss.  When he was examined for service 
discharge in March 1991, he denied having hearing loss.  On 
audiometric evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
30
30
45
LEFT
60
75
30
25
30







After service, in March 1992, February 1997 and July 2001, 
the Veteran underwent audiometric testing by VA and speech 
recognition testing was not conducted.  On audiological 
evaluation in March 1992, pure tone thresholds, in decibels, 
were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT

20
20
25
25
LEFT

20
20
20
20







The Veteran underwent a VA ears examination in January 1997 
which was normal.  On the VA audiological evaluation in 
February 1997, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
25
25
LEFT
25
15
20
20
20







The examiner found that the Veteran had normal hearing from 
500 Hz. to 4000Hz.  

On VA examination in July 2001, the Veteran reported having 
hearing loss since 1991, and that he had significant exposure 
to noise in training and in working around electricity 
generators and heavy equipment.  On the VA audiological 
evaluation in July 2001, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
20
25
LEFT
20
20
20
20
25

The examiner found, bilateral hearing within normal limits 
from 500 Hz. to 4000Hz.  

On the VA audiological evaluation in May 2008, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
25
25
LEFT
20
20
20
25
25







Speech audiometry revealed speech recognition ability of 100 
percent in both ears. 

The May 2008 VA examiner noted that the claims file had been 
reviewed.  The Veteran did not offer any complaints regarding 
hearing loss.  A history of noise exposure in service was 
noted, as was negative recreational and occupational noise 
exposure.  The diagnosis was, right ear normal hearing from 
500 to 4000 Hertz and normal left ear hearing from 500 to 
4000 Hertz.  It was noted that the Veteran had excellent 
speech recognition ability.  The examiner found that the 
Veteran had mild hearing loss in the right ear and in the 
left ear from 6000 to 8000 Hertz.   The examiner stated that 
the Veteran's hearing problem documented in service was acute 
and temporary and resolved.  It was noted that he had normal 
evaluation 12 months later and currently.  

The diagnosis of mild hearing loss has been established in 
the record.  Thus, the Veteran's hearing loss problems have 
been attributed to a competent medical diagnosis; therefore 
it is not the case that the claimed disability is 
unattributable to any known clinical diagnosis by medical 
experts.  Service connection is therefore not warranted on 
the basis of an undiagnosed illness, regardless of whether 
the Veteran is considered to have had service in the 
Southwest Asia Theater during the Persian Gulf War.

As to direct service connection, the first requirement for 
any service connection claim is evidence of a current 
disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The record 
does not show that the Veteran has hearing loss by VA 
standards.  38 C.F.R. § 3.385.  While the Board acknowledges 
that the Veteran was noted to have hearing loss at service 
separation, none of the audiograms conducted after service 
reveal auditory thresholds that meet the requirements of 38 
C.F.R.  § 3.385.  And a VA examiner has stated that the 
finding at service separation was acute and resolved.  Absent 
a current disability by VA standards, the claim cannot 
prevail.  

An Eye Disorder

The Veteran's service treatment records are negative for any 
eye complaints or complaints of loss of vision.  They show 
that at separation in March 1991, the Veteran denied having 
or ever having eye trouble, and that clinical evaluation of 
the Veteran's eyes was normal.  His vision was noted to be 
20/20 in the left eye and 20/20 in the right eye.  

On VA examination in December 1991, the Veteran was noted to 
have pink conjunctivitis; no vision loss was indicated.  In 
March 1993, blurring of vision was noted.  Visual error of 
refraction was diagnosed, and an eye clinic referral was 
recommended.  In May 1993, the Veteran reported that he had 
no visual problems.  A September 1994 VA eye consultation 
showed refractive error.  In February 1995, VA records show 
the Veteran was found to have allergic conjunctivitis.  

When he was examined by VA in January 1997, the Veteran 
reported a history of pterygectomy in the left eye one year 
prior by a private examiner.  He also reported treatment in 
service for left eye infection and itching and burning 
complaints.  Examination of the eyes was normal.  The 
diagnosis was, conjunctivitis, history of.  Outpatient record 
May 1999 shows bilateral pterygium.  

The Veteran was examined by VA in July 2001.  It was noted 
that the Veteran had been treated for chronic conjunctivitis.  
Visual acuity was noted as 20/25 corrected in the right eye, 
near, and 20/30 corrected far.  Uncorrected far was 20/70.  
As to the left eye, vision was20/20 corrected near and 20/20 
corrected far with 20/60 uncorrected, far.  Examination 
showed an indication of conjunctival disorder.  The diagnoses 
were, nasal pterygium left eye, and refractive error.  

The diagnoses of conjunctivitis, pterygium and refractive 
error of the eyes have all been established in the record 
with regard to the Veteran's eyes and visual acuity.  Thus, 
the Veteran's reported eye problems have been attributed to 
at least one competent medical diagnosis; therefore it is not 
the case that the claimed disability is unattributable to any 
known clinical diagnosis by medical experts.  Service 
connection is therefore not warranted on the basis of an 
undiagnosed illness, regardless of whether the Veteran is 
considered to have had service in the Southwest Asia Theater 
during the Persian Gulf War.

For purposes of entitlement to benefits, the law provides 
that refractive errors of the eyes are developmental defects 
and not disease or injury within the meaning of applicable 
legislation.  38 C.F.R. §§ 3.303(c), 4.9.  In the absence of 
superimposed disease or injury, service connection may not be 
allowed for refractive error of the eyes, even if visual 
acuity decreased in service, as this is not a disease or 
injury within the meaning of applicable legislation relating 
to service connection.  38 C.F.R. §§ 3.303(c), 4.9; VA Manual 
M21-1, Part VI, Subchapter II, para. 11.07.  Thus, VA 
regulations specifically prohibit service connection for 
refractory errors of the eyes unless such defect was 
subjected to a superimposed disease or injury which created 
additional disability.  See VAOPGCPREC 82-90, 55 Fed. Reg. 
45711 (1990) (service connection may not be granted for 
defects of congenital, developmental or familial origin, 
unless the defect was subject to a superimposed disease or 
injury).

As to direct service connection, the Veteran's service 
treatment records are completely negative for a disability of 
the eyes.  The post service eye examinations have found the 
Veteran to have decreased visual acuity that has been 
attributed to refractive error.  As to the refractive error, 
as noted above, the applicable regulations do not provide for 
service connection for refractive error (a developmental 
defect) since it is not a disease or injury.  

As to the diagnoses of conjunctivitis and pterygium, the 
Board would point out that there is no indication of either 
in service.  However, the Veteran was found to have 
conjunctivitis shortly after service, and he applied for 
service connection for this disorder one month following 
discharge.  He has continued to note the disorder upon 
examination thereafter, as noted above, and it was noted on 
VA examination in July 2001.  

The Veteran has stated that he was treated in service for 
conjunctivitis due to sand storms infected with spores in the 
desert in Arabia.  The Veteran is competent to state that he 
was treated for conjunctivitis in service and thereafter.  
Construing the Veteran's report of treatment during service 
since he was in Saudi Arabia most favorably to the Veteran, 
i.e., beginning in service and continuing thereafter, his 
statements amount to competent lay observation of a condition 
in service, i.e., "noted in service," with continuity of 
symptomatology thereafter.  38 C.F.R. § 3.303(b) (2008).  See 
Savage v. Gober, 10 Vet. App. 488 (1997).

There is no medical evidence associating the Veteran's 
conjunctivitis with service. However, the Veteran's report of 
continuity of symptomatology since service is credible.  
There are complaints of conjunctivitis just months after his 
discharge, it was found on VA examination a few months after 
discharge again in 1995, and in July 2001.  

Given the short period of time between service and positive 
findings, it is reasonable evidence that there has been a 
continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000.  The Board finds that giving reasonable 
doubt in favor of the Veteran, service connection for 
conjunctivitis is warranted.  38 U.S.C.A. 5107; 38 C.F.R. § 
3.102.

Headaches

The Veteran's service treatment records contain no complaint, 
diagnosis or treatment for headaches.  His service separation 
examination report shows that he denied having or ever having 
frequent or severe headache.  Neurologic evaluation was 
normal.  On VA examination in December 1991, there was no 
complaint or diagnosis of headaches.  In November 1994, VA 
records show that the Veteran denied having headaches.   In 
July 1995, the Veteran reported having headaches.  

On VA examination in September 2001, the Veteran reported 
having headaches since 1992.  The Veteran stated that his 
headaches begin in the occipital area of the head and radiate 
anteriorly to the left supraciliary region.  The Veteran was 
examined and the examiner found that the Veteran complains of 
headaches.  It was noted that the neurological examination is 
essentially unremarkable except for sensory deficit that does 
not follow an anatomic pattern of distribution.  

The Veteran was examined by VA in May 2008.  The claims file 
was reviewed.  The Veteran stated that his headaches began in 
1991-1992.  He described his headaches as an oppressive or 
current-like pain in the left frontotemporal area with a 
feeling of gastric and tinnitus associated with the pain in 
addition to photphobia/phonophobia.  He related onset to high 
stress situations.  The diagnosis was tension-type headache.  
The examiner stated that he could not resolve whether any 
current disorder is due to or the result of any inservice 
disease or injury without resorting to speculation.  It was 
noted that the Veteran's description of headaches is 
compatible with tension type headaches however only 
subjective complaints were referred to today in the 
evaluation, since no evidence was found either on service 
medical record or VA electronic record of the Veteran  
complaining of headaches.  It was also stated that the 
headache given in the previous VA evaluation is different 
from the one given today.  

Thus, the Veteran's reported headaches have been attributed 
to a competent medical diagnosis-tension headaches; 
therefore it is not the case that the claimed disability is 
unattributable to any known clinical diagnosis by medical 
experts.  Service connection is therefore not warranted on 
the basis of an undiagnosed illness, regardless of whether 
the Veteran is considered to have had service in the 
Southwest Asia Theater during the Persian Gulf War.

Upon careful review of the evidence, it is found that direct 
service connection for headaches has not been established.  
The Veteran has been diagnosed with headaches; however, there 
is no objective indication in the service treatment records 
that these headaches were present in service, or until 
several years after service.  Nor is there any objective 
medical opinion relating these complaints to service.  The 
May 2008 VA examiner reported that he could not resolve 
whether any current disorder is related to service without 
resorting to speculation.  He noted the absence of complaints 
of headaches in the service records and VA records.  

While the Veteran is certainly competent to describe the 
extent of his current symptomatology, there is no evidence 
that he possesses the requisite medical training or expertise 
necessary to render him competent to offer evidence on 
matters such as medical diagnosis or medical causation.  
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  However, it has been 
held that a layperson is competent to testify in regard to 
the onset and continuity of symptomatology.  Heuer v. Brown, 
7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 
398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 
(1991).

Thus, once evidence is determined to be competent, the Board 
must determine whether such evidence is also credible.  See 
Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing 
between competency ("a legal concept determining whether 
testimony may be heard and considered") and credibility ("a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").  
In weighing credibility, VA may consider interest, bias, 
inconsistent statements, bad character, internal 
inconsistency, facial plausibility, self interest, 
consistency with other evidence of record, malingering, 
desire for monetary gain, and demeanor of the witness.  
Caluza v. Brown, 7 Vet. App. 498 (1995).   

While the Veteran has reported that had headaches during 
service, there are no corresponding service treatment records 
corroborating that contention, and in fact, the Veteran 
denied having had severe or recurrent headaches when he was 
discharged from active duty.  The first finding of a headache 
complaint occurs in 1995.  He has denied having headaches in 
1994, some three years after service discharge.  But he has 
reported a history of headaches since 1992.  In this case the 
Veteran's report of frequent headaches during military 
service is inconsistent with his self-reported denials 
frequent or severe headaches at separation and three years 
after separation.  As such, his statements that he 
experienced such symptoms in service and thereafter, are not 
deemed credible.  In addition he has made inconsistent 
statements as to the description of his headaches which 
further lessens his credibility as to this particular claim.  

There is no documentation of headaches in service or for 
several years thereafter.  Additionally there is no medical 
evidence associating the diagnosed headaches with service, 
and the Veteran's claims regarding onset and continuity have 
not been found to be credible.  As a consequence, it is found 
that the preponderance of the evidence is against the 
Veteran's claim for service connection for headaches.

Cardiovascular Disorder

The Veteran's service treatment records are negative for any 
findings related to a cardiovascular disorder.  A January 
1990 examination showed his blood pressure as 130/89 and a 
March 1990 cardiovascular risk screening showed his blood 
pressure to be 130/89 and an electrocardiogram was normal.  
The risk factor was 1.2%.  At separation in March 1991, no 
pertinent findings were reported by way of history.  He 
denied heart trouble and high or low blood pressure, hearth 
palpitations pain or pressure in the chest and shortness of 
breath.  Clinical evaluation was indicated as normal and his 
blood pressure was noted to be 111/68.  

On VA examination in December 1991, the Veteran's blood 
pressure was reported as 130/90 sitting, recumbent, and 
standing.  A March 1993 VA electrocardiogram (ECG) was 
normal; a chest X-ray showed a small calcified granuloma 
projected over the left side of the heart.  A November 1994 
VA chest X-ray showed a normal heart.  In May 1993, he 
reported no palpitations or chest pain.  On VA examination in 
January 1997, examination of the cardiovascular system showed 
no abnormalities.  His blood pressure was 140/90.  In August 
1996, the Veteran's blood pressure was 126/72.  

The Veteran was examined by VA in August 2001.  The claims 
file was reviewed.  The Veteran complained of occasional 
episodes of heart beats out of rhythm, associated with 
dizziness.  It was noted that there was no history of 
treatment for cardiac arrhythmia.  Examination showed the 
blood pressure at 140/80.  The heart had regular rate and 
rhythm, no etopic beats.  It was noted that there is no 
evidence of congestive heart failure, and a Holter report 
showed no symptoms.  An ECG was normal.  The diagnostic 
finding was that there is no evidence of cardiac arrhythmia.  

A February 2007 VA psychiatry note shows a problem list which 
includes essential hypertension.  This is also shown on 
follow-up note that same month, at which time he reported 
having no palpitations, no chest pain and no shortness of 
breath.  Cardiovascular examination was negative.  The blood 
pressure was 135/84.  The assessment was hypertension, 
controlled.  

Thus, the Veteran's reported cardiovascular disorder has been 
attributed to a competent medical diagnosis-hypertension; 
therefore it is not the case that the claimed disability is 
unattributable to any known clinical diagnosis by medical 
experts.  Service connection is therefore not warranted on 
the basis of an undiagnosed illness, regardless of whether 
the Veteran is considered to have had service in the 
Southwest Asia Theater during the Persian Gulf War.

Upon careful review of the evidence, it is found that direct 
service connection for hypertension has not been established.  
VA regulations provide that the term hypertension means that 
the diastolic blood pressure is predominantly 90mm. or 
greater, and isolated systolic hypertension means that the 
systolic blood pressure is predominantly 160mm. or greater 
with a diastolic blood pressure of less than 90mm.  See 38 
C.F.R. § 4.104, Diagnostic Code 7101, Note (1).  The Veteran 
has been diagnosed with hypertension; however, there is no 
objective indication in the service treatment records that 
hypertension was present in service.  There was also no 
evidence that it was present within one year after service 
and, in fact, the record reflects that it was not diagnosed 
until many years after service.  Nor is there any objective 
medical opinion relating his hypertension to service.  

In sum, the preponderance of the evidence is against service 
connection for hypertension.  The evidence reflects that 
hypertension was not manifested in service or to a degree of 
10 percent within one year of service discharge, and that it 
is unrelated to any incident of service origin.  

To the extent that the Veteran has contended that he has had 
hypertension since service constitutes an assertion of 
continuity of symptomatology (see 38 C.F.R. § 3.303), his 
contention is outweighed by the absence of any 
contemporaneously recorded medical evidence indicative of 
hypertension until several years after service.  The Board is 
cognizant that the Veteran contends that the Veteran has 
hypertension that is attributable to service. The Veteran, 
however, has not been shown to possess the requisite medical 
training or credentials needed to render a competent opinion 
as to medical causation.  Accordingly, his lay opinions do 
not constitute competent medical evidence and lack probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  The Veteran's 
own statements as to the onset and etiology of his 
hypertension are not competent, as he is a layperson.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Derwinski, 5 Vet. App. 91, 93 (1993).  

Service connection for hypertension is not warranted.  The 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v.  
Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

Service connection for hearing loss, to include as due to 
undiagnosed illness is denied  

Service connection for conjunctivitis is granted.  

Service connection for headaches, to include as due to 
undiagnosed illness is denied.  

Service connection for hypertension, claimed as a 
cardiovascular disorder, to include as due to undiagnosed 
illness is denied.  




REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  

At the outset, the RO should provide the Veteran with the 
notice required by Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

The Veteran seeks service connection for a skeletal disorder.  
The Veteran's service treatment records for the period of 
service from November 1990 to May 1991 show no finding of a 
joint disorder or a skeletal disorder.  His March 1991 
service separation examination report shows that he denied a 
history of arthritis or a bone, joint or other deformity.  He 
indicated that he had pain in the left big toe with no 
treatment by a physician in Arabia.  Clinical evaluation 
showed no skeletal abnormality except surgical amputation of 
the 4th finger of the left hand. 

The Veteran's National Guard records show that in July 1983, 
the Veteran injured his left lower extremity when he stumbled 
and lacerated his lower left leg.  It was noted that he had 
trauma in the left knee.  The record reflects that he was 
participating in authorized active duty training.  

On VA examination in December 1991, examination of the 
musculoskeletal system showed no bony or joint deformities.  
Joints had full range of motion.  Amputation of the 4th 
finger of the left hand was noted.  No pertinent diagnosis 
was given.  

On VA examination in January 1997, the Veteran reported 
injuring his left foot when a rear door of an Army truck 
struck his foot.  He reported that he was seen on sick call.  
VA X-rays show marked degenerative changes of the 1st 
metatarsophalangeal joint of the left foot.  The finding was 
bony outgrowth of the left foot. 

VA records reflect that in February 1999 a review of systems 
showed arthralgias of the elbows, and hand joints.  
Examination showed deformities of the IC joints of the hand, 
and distal amputation of the 4th finger of the left hand.   
In May 1999, X-rays were noted to show severe degenerative 
joint disease in the 1st toe.  In July 1999, VA X-rays showed 
severe bilateral first metatarso-phalangeal joint 
degenerative joint disease without significant hallux-vallgus 
deformity, and osteopenia.  

The Veteran underwent a VA general medical examination in 
July 2001.  He complained of generalized arthralgia, pain in 
the knees and left knee joint failure.  On examination, 
degenerative joint disease, arthritis of the interphalangeal 
joints was noted.  X-rays showed mild degenerative changes of 
the knees.  The diagnosis was, arthritis and degenerative 
joint disease.  On VA fibromyalgia examination that same 
month, the Veteran reported shoulder, knee, and hand joint 
pains.  It was found that the history and physical were not 
compatible with fibromyalgia. 

Active military, naval, or air service includes any period of 
active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred in or aggravated in line of duty, or any period of 
inactive duty training during which the individual concerned 
was disabled or died from injury incurred in or aggravated in 
line of duty.  38 U.S.C.A. § 101(21-24); 38 C.F.R. § 3.6.  
Service connection may accordingly be granted for disability 
resulting from disease or injury incurred or aggravated while 
performing active duty for training, or from injury incurred 
or aggravated while performing inactive duty training.  See 
38 U.S.C.A. §§ 101, 106, 1110, 1131.  The Veteran has a 
documented injury to the left lower extremity while on active 
duty for training and current diagnoses of left toe 
degenerative arthritis and left knee arthritis.  An opinion 
regarding the etiology of the current findings has not been 
requested.  

The appellant is hereby notified that it is his 
responsibility to report for any examination scheduled, and 
to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  See 38 
C.F.R. §§ 3.158 and 3.655 (2008).  



Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with the VCAA 
notice required by Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  Schedule the Veteran for an 
orthopedic examination.  The claims 
file and a copy of this remand must be 
made available to the examiner for 
review and the examiner must indicate 
in the examination report that this has 
been accomplished.  All indicated 
studies should be accomplished.  The 
examiner should offer and opinion with 
complete rationale as to whether it is 
at least as likely as not (a 50 percent 
probability or greater) that the 
current left knee arthritis and/or the  
left big toe arthritis are related to 
the Veteran's service.  The examiner 
should specifically consider the July 
1983 left knee trauma and the Veteran's 
history of an injury to the left big 
toe at service separation in 1991.  
Complete rationale must be provided by 
the examiner for all conclusions and 
opinions rendered.  

3.  Following completion of the above, 
the claim should be readjudicated.  If 
the benefit sought is not granted, the 
Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  The claim should 
be returned to the Board as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


